Citation Nr: 0105050	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO. 98-04 327 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a wavier of recovery of an overpayment of 
death pension benefits of $6,000.  

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel









INTRODUCTION

The veteran had active duty from February 1946 to February 
1949.  The appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1997 decision of the Committee on 
Waivers and Compromises (Committee) of the Chicago, Illinois, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  That decision waived $6, 546 of the original $12, 546 
of the appellant's indebtedness.  However, the Committee 
denied entitlement to a waiver of the remaining $6,000.  

A September 2000 letter from the RO to the appellant 
indicates that there is a second overpayment which appears to 
have been created.  This overpayment is not related to the 
overpayment at issue.  The appellant submitted a claim for a 
waiver of this overpayment in September 2000.  However, it 
does not appear that this claim has been addressed by the RO.  
Therefore, it is referred to them for appropriate action. 


REMAND

Preliminary review indicates that this case is not yet ready 
for appellate disposition.  

An ancillary question that must be answered in resolving an 
issue concerning waiver of recovery of any given overpayment 
is that of whether the indebtedness was properly created.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  

The evidence in this case indicates that the overpayment of 
pension in question was created because the appellant was 
paid the maximum rate of death pension benefits from October 
1, 1993 based on her previous report of no countable income.  
However, in February 1996, a written statement was received 
from the Illinois Municipal Retirement Fund that the 
appellant was in receipt of monthly pension payments in the 
amount of $359.74.  A September 1996 VA Form 119, Report of 
Contact, indicates that the RO contacted a service 
representative at the Illinois Municipal Retirement Fund by 
telephone.  The service representative apparently indicated 
that the appellant began to receive pension payments on 
September 1, 1993, and that she received a three percent cost 
of living increase every January.  

In September 1996, the appellant was notified that the 
information from the Illinois Municipal Retirement Fund had 
been received.  On the basis of this information, she was 
further notified of a proposal to reduce her monthly pension 
payments retroactively from October 1, 1993.  This action was 
taken in December 1996, which resulted in the creation of the 
overpayment at issue. 

A review of the claims folder indicates that the appellant 
has either denied receiving any pension payments from the 
Illinois Municipal Retirement Fund for the period in 
question, or admitted to receiving at most payments for only 
two months in 1993.  However, it does not appear that the 
issue of the validity of the debt has been adjudicated by the 
RO.  The Board finds that in order to avoid prejudice to the 
appellant, this matter must first be addressed by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Furthermore, a review of the claims folder is negative for 
written verification of the amount of monthly benefits paid 
by the Illinois Municipal Retirement Fund to the appellant 
for each month from October 1, 1993.  The February 1996 
statement merely indicates that the appellant is in receipt 
of monthly benefits of $359.74 without indicating whether or 
not this was the amount of the current payments, or if this 
had been the original amount of the payments that began in 
September 1993.  Although the record indicates that the RO 
mailed a letter to the Illinois Municipal Retirement Fund in 
August 1999 attempting to obtain the amount of the 
appellant's monthly benefits from February 1996 to the 
present, there is no indication that a reply was ever 
received.  The record does not indicate that the amount of 
the monthly benefits from September 1993 through February 
1996 were ever requested, or that an attempt to follow up the 
August 1999 letter was ever made.  The Board finds that an 
attempt to obtain verification of the amount of monthly 
benefits paid to the appellant from the Illinois Municipal 
Retirement Fund must be obtained.  

Therefore, to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is remanded to the RO for the following development:

1.  The RO should contact the Illinois 
Municipal Retirement Fund and request a 
written statement verifying the amount of 
monthly benefits paid to the appellant 
from September 1993 to the present.  If a 
reply is not received, than the RO should 
make reasonable follow up efforts to 
obtain this information.  These efforts 
should be documented.  If, after all 
reasonable efforts have been completed, 
no reply is received from the Illinois 
Municipal Retirement Fund, than this 
should be noted in the claims folder.  

2.  The RO should prepare a complete 
written paid-and-due audit of the 
appellant's pension account from 1993 to 
1996.  This should consider the evidence 
received concerning payments by the 
Illinois Municipal Retirement Fund during 
this period.  This audit should reflect, 
on a month by month basis, the amounts 
actually paid to the appellant, as well 
as the amounts properly due, and should 
be accomplished in accordance with VA 
Adjudication Manual, M21-1, Part Four, 
Chapter 16.  In verifying the amount of 
the overpayment, the VA  must consider 
the maximum allowable pension rates for 
the years in question, the verified 
payments from the Illinois Municipal 
Retirement Fund, and all other sources of 
income or unreimbursed medical expenses 
that may be discovered.  A copy of the 
written audit must be inserted into the 
claims folder, and another provided to 
the appellant.  

3.  After the completion of the 
development requested above, the 
appellant's claim concerning the amount 
and propriety of the creation of the 
overpayment should be adjudicated.  If 
the determination is adverse to the 
appellant, she should be notified of the 
determination and her appellate rights, 
including the need to file a notice of 
disagreement for this issue and, 
following the issuance of a supplemental 
statement of the case, a substantive 
appeal within an appropriate period of 
time in order to assure appellate review 
of this claim in conjunction with the 
current appeal.  

4.  Thereafter, if the overpayment is 
shown to have been properly created, the 
appellant's waiver claim must be 
readjudicated.  

5.  After the completion of the 
development and adjudication requested 
above, if any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




